Citation Nr: 0314346	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
postoperative right shoulder disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1996 to April 1999.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which, in pertinent 
part, granted service connection for the veteran's right 
shoulder disability, rated noncompensable.  In the same 
decision, the RO denied service connection for bilateral 
hearing loss.  In her notice of disagreement with the August 
1999 rating decision, and in her substantive appeal, the 
veteran expressly limited her appeal to the matter of the 
rating for the right shoulder disability.  Accordingly, this 
is the only issue before the Board.  In December 2000 the RO 
increased the rating for the right shoulder disability to 10 
percent.  In view of AB v. Brown, 6 Vet. App. 35 (1993), the 
claim remains in controversy, as less than the maximum 
available benefit was awarded.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell her what evidence, if any, she is 
responsible for submitting to substantiate her claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

There is no indication that the veteran received notification 
of the VCAA and implementing regulations from the AOJ.  Under 
the United States Court of Appeals for Veterans Claims 
(Court) and Federal Circuit cases cited above, the Board has 
no recourse but to remand the case for correction of the 
notice deficiency.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on her claim.  She should be 
specifically notified of what she needs 
to establish her claim, of what the 
evidence shows, and of her and VA's 
respective responsibilities in evidence 
development.

2.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers that have treated her for any 
right shoulder problems from May 2000 to 
the present, then obtain records of all 
such treatment from the sources 
identified.  Whether or not she responds, 
the RO should obtain any VA medical 
records of the veteran's treatment for 
right shoulder problems which are not 
already associated with the claims file.

3.  The RO should also determine if any 
further assistance (e.g., another VA 
examination) or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then 
readjudicate the claim.  If it remains 
denied, the RO should provide the veteran 
and her representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


